Case 18-20231-JAD      Doc 43    Filed 06/10/20 Entered 06/10/20 14:47:06         Desc Main
                                 Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Thomas A. Musko                        :          Case No.18-20231-JAD
                                       :          Chapter 13
              Debtor(s)                :
U.S. Bank National Association, not in :
its individual capacity but solely as  :          Related to Document #38
Trustee for the CIM Trust 2018-NR1     :
Mortgage-Backed Notes, Series          :
2018-NRI,                              :
              Movant(s)                :
                                       :
              vs.                      :          Hearing Date: 6/10/20 at 10:00 a.m.
                                       :
Thomas A. Musko and                    :
Ronda J. Winnecour, Trustee            :
              Respondent(s)            :



                                    ORDER OF COURT


                        10th
       AND NOW, this ___________           June
                                 day of ______________,    20 upon consideration of
                                                        20____,

SECURED CREDITOR’S MOTION FOR EXEMPTION FROM F.R.B.P. 3002.1(b)(1) and

responses thereto, it is hereby ORDERED that the Motion is denied without prejudice.

                                                  BY THE COURT:



                                                  ________________________________________
                                                  _______________________________________
                                                  U.S. BANKRUPTCY JUDGE
                                                  Jeffery A. Deller




             FILED
             6/10/20 1:56 pm
             CLERK
             U.S. BANKRUPTCY
             COURT - :'3$
